Case 1:19-cv-01012-RJJ-SJB ECF No. 1 filed 12/02/19 PageID.1 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


  ROBERT REICHERT, JR.,

              Plaintiff,

  vs.                                           Case No. 19-

  LINCOLN LIFE ASSURANCE
  COMPANY OF BOSTON,


             Defendant,
  ________________________________/

  GREG LIEPSHUTZ (P37573)
  Attorney for Plaintiff
  LEVINE BENJAMIN, P.C.
  100 Galleria Officentre, Suite 411
  Southfield, Michigan 48034
  (248) 352-5700; Fax (248) 352-1312
  gliepshutz@levinebenjamin.com
   ________________________________/


                              PLAINTIFF’S COMPLAINT


        NOW COMES Plaintiff, ROBERT REICHERT, JR., by and through his

  attorneys, GREG M. LIEPSHUTZ and LEVINE BENJAMIN, P.C., and for his

  Complaint against Defendant, LINCOLN LIFE ASSURANCE COMPANY OF

  BOSTON, states as follows:

        1.    At all times, relevant hereto, Plaintiff, ROBERT REICHERT, JR., is a

              resident of the City of Battle Creek, County of Calhoun, and State of

              Michigan.
Case 1:19-cv-01012-RJJ-SJB ECF No. 1 filed 12/02/19 PageID.2 Page 2 of 4




         2.     At   all   times,   relevant   hereto,   Defendant,   LINCOLN    LIFE

  ASSURANCE COMPANY OF BOSTON, is a foreign insurance corporation in good

  standing and continuously conducting business throughout the State of Michigan.

         3.     At   all   times,   relevant   hereto,   Defendant,   LINCOLN    LIFE

  ASSURANCE COMPANY OF BOSTON, was compensated for and provided

  Long-Term Disability coverage pursuant to the terms of a group employee benefits

  plan provided for the benefit of Plaintiff, ROBERT REICHERT, JR., and other

  employees, by their employer.

         4.     The Long-Term Disability insurance policy issued by Defendant,

  LINCOLN LIFE ASSURANCE COMPANY OF BOSTON, is a group employee

  benefit plan covered by and within the meaning of the Employee Retirement

  Income Security Act (“ERISA”), 29 U.S.C. § 1001 et seq.

         5.     The terms of said contract of insurance obligated Defendant,

  LINCOLN LIFE ASSURANCE COMPANY OF BOSTON, to provide Plaintiff,

  ROBERT REICHERT, JR., with Long-Term Disability Benefits, in the event that

  Plaintiff was rendered unable to work due to injury, disease or other medical

  condition.

         6.     That Plaintiff, ROBERT REICHERT, JR., suffers from a herniated

  lumbar disc, sciatica, and lumbar radiculopathy. As a result, Plaintiff’s conditions

  have made it impossible for him to work.

         7.     Defendant, LINCOLN LIFE ASSURANCE COMPANY OF BOSTON,

  has wrongfully denied Plaintiff disability benefits.
Case 1:19-cv-01012-RJJ-SJB ECF No. 1 filed 12/02/19 PageID.3 Page 3 of 4




           8.       Defendant’s denial of benefits was arbitrary and capricious and was

  contrary to medical and other evidence that overwhelmingly supports Plaintiff’s

  claim of total and permanent disability. Defendant’s termination of Plaintiff’s

  benefits therefore amounts to a breach of the contract for insurance.

           9.       Plaintiff, ROBERT REICHERT, JR., has exhausted all appeals

  and/or        reconsideration   processes provided      by   Defendant;    nevertheless,

  Defendant refuses to resume payment of benefits rightfully due and owing to

  Plaintiff.

           10.      Plaintiff, ROBERT REICHERT, JR., is a person empowered to bring

  a civil action under 29 U.S.C. § 1132(a)(1)(B) to force the Defendant to comply

  with the Act and resume payment of Long-Term Disability benefits to Plaintiff.

           11.      29 U.S.C. § 1132(a)(1)(B) reads as follows:

                    (a)    Persons Empowered to Bring a Civil Action
                           A civil action may be brought –

                           (1)    by a participant or beneficiary –

                                  (B)    to recover benefits due to him under the
                                  terms of the plan, to enforce his rights under the
                                  terms of the plan, or to clarify his rights to future
                                  benefits under the terms of the plan[.]

           12.      As a result of Defendant’s wrongful termination of disability benefits,

  Plaintiff, ROBERT REICHERT, JR., has sustained the following damages,

  including, but not limited to:

                    (a)    Loss of past, present and future income in the form of wage
                           loss compensation benefits;

           WHEREFORE, Plaintiff, ROBERT REICHERT, JR., prays for Judgment in

  his favor and against the Defendant, LINCOLN LIFE ASSURANCE COMPANY OF
Case 1:19-cv-01012-RJJ-SJB ECF No. 1 filed 12/02/19 PageID.4 Page 4 of 4



  BOSTON, in whatever amount he is found to be entitled, in addition to costs,

  interest and attorney fees.




                                        Respectfully submitted,

                                        LEVINE BENJAMIN, P.C.


                                        /s/ GREG M. LIEPSHUTZ (P37573)
                                        Attorneys for Plaintiff
                                        100 Galleria Officentre, Suite 411
                                        Southfield, MI 48034
                                        (248) 352-5700/Fax (248) 352-1312
                                        gliepshutz@levinebenjamin.com
  Dated: December 2, 2019
